Citation Nr: 1731459	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  07-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an increased disability rating for residuals of a left femur fracture with greater trochanteric tenosynovitis, rated as 10-percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to April 2, 2006.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In November 2010, the appeal was remanded by the Board for evidentiary development.

Notably, in its November 2010 decision, the Board determined that the issue of entitlement to a TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Following additional evidentiary development, the RO granted a TDIU in a January 2017 rating decision, assigning an effective date of April 2, 2006.  In a February 2017 rating decision, the RO awarded increased ratings for other service-connected disabilities that resulted in a 100-percent combined rating.  As a result, TDIU was discontinued, effective December 6, 2016.

The Board notes that this appeal arose from a claim that was received in March 2005.  Consequently, the RO's grant of a TDIU with an effective date of April 2, 2006 did not constitute a full grant of the benefit sought.  Moreover, the Veteran's service-connected disabilities do not result in a 100-percent combined rating prior to April 2, 2006.  Because a TDIU is an element of all appeals for a higher rating, the issue of entitlement to a TDIU prior to April 2, 2006 remains on appeal.

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge.  See July 2007 VA Form 9.  However, in written correspondence submitted in July 2010, he withdrew his request for a hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased disability rating for his service-connected residuals of a left femur fracture with greater trochanteric tenosynovitis.  Because the Board finds that the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2017), a remand is warranted prior to final adjudication of the claim.  See 38 C.F.R. § 19.9.

The Veteran's left hip/femur symptoms are rated under Diagnostic Code (DC) 5255-5024.  See 38 C.F.R. § 4.71(a).  Under DC 5255, malunion of the femur with slight knee or hip disability warrants a 10-percent disability rating; malunion of the femur with moderate knee or hip disability warrants a 20-percent disability rating; and malunion of the femur with marked knee or hip disability warrants a 30-percent disability rating.  Alternatively, other DCs provide evaluations based on ankylosis, flail joint, and limitation of motion of the thigh.  See id. at DCs 5250-5254.

The Veteran was last provided a VA examination in connection with his left hip/femur disability in December 2016.  Prior to that examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the VA examination reports of record include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  No substantive explanation is provided as to why such testing was not performed.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary.

Finally, with respect to entitlement to a TDIU prior to April 2, 2006, the Board finds that the claim is inextricably intertwined with the increased rating issue on appeal, and therefore an adjudication of entitlement to a TDIU at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from December 2016 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected residuals of a left femur fracture with greater trochanteric tenosynovitis.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition, in light of the relevant criteria described in 38 C.F.R. § 4.71(a), Diagnostic Codes 5250-5255.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing all indicated development, readjudicate the claims, to include entitlement to a TDIU prior to April 2, 2006, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

